 

STATE OF TENNESSEE
Department of Commerce and Insurance
500 James Robertson Parkway
Nashville, TN 37243-1131
PH - 615.532.5260, FX - 615.532.2788

Jerald.E.Gilbert@tn.gov
December 6, 2018
Endurance American Specialty Ins Co Certified Mail
750 Third Avenue, Attn; Sr Counsel, Rich Ay Return Receipt Requested
New York, NY 10017 7017 1450 0002 1333 6764
NAIC #41718 Cashier # 42059

Re: Smokeys Hotel Management Inc. V. Endurance American Specialty Ins Co

Docket # 18-CV-786 III

To Whom It May Concern:

Pursuant to Tennessee Code Annotated § 56-2-504 or § 56-2-506, the Department of
Commerce and Insurance was served December 4, 2018, on your behalf in connection with
the above-styled proceeding. Documentation relating to the subject is herein enclosed.

Jerald E. Gilbert
Designated Agent
Service of Process

Enclosures
ce: Circuit Court Clerk
Sevier County

125 Court Avenue, Ste 204E
Sevierville, Tn 37862

A

EXHIBIT.

Case 3:19-cv-00004-PLR-HBG Document 1-1 Filed 01/03/19 Page1of10 PageID#:5
 

 

Sevier County

Circuit Court STATE OF TENNESSEE
Sevierville, Tennessee CIvI L SUMMONS

Case Number

8-CV- Vo

 

 

 

 

 

 

pave | of 1
SMOKEYS HOTEL MANAGEMENT INC. v. ENDURANCE AMERICAN SPECIALTYINEZO.

PD oso sie
Serve On: oe =é a
ENDURANCE AMERICAN SPECIALTY INSURANCE COMPANY ay ~ <= nS
500 James Robertson Parkway ae SS a
Nashville, TN 37243-0565 a ae
PLEASE SERVE THROUGH THE C OPY So = =
COMMISSIONER OF INSURANCE 25 oe Kon

You are hereby summoned to defend a civil action fled against you in Circuit Court, Sevier County, Tennessee. Your defenseipast he pride within
thirty (30) days (ront the date this summons is served upon sou, You are directed to file your defense with the clerk of the coniriand suai copy ta

the plaintiffs attorneys at the address listed below. [you (ail to defend this action by the helaw date. judgment by.default may he rendered against
sou for the reliel sought i in the complaint.

Issued: w\241 \\s Aron Chowk Db Loy

Clerk # Deputy Clerk
Attorney for Plaintit? i. Bes TcW silbert Russell McWherter Scott Bobbitt PLC
341 Cool Springs Blvd., Suite 230, Franklin TN 37067

NOTICE OF PERSONAL PROPERTY EXEMPTION
TO TH DEFENDANT(S): ‘Tennessee law provides a ten thousand dollar ($10,000) personal property exemption as well as a homestead exemption
from execution or seizure tw satisty a judgment. The amount of the homestead exemption depends upon your age and the other factors which are
listed in TCA § 26-2-301. 1a judgment should be entered against you in this action and you wish to claim property as exempt, you must file a
written list. under oath. of the tems you wish to chum as exempt with the clerk ef the court. ‘The list may be filed at any time and may be ebanged by
you therealler as necessary: however, unless itis filed betore the judgment becomes Sinal, it will not be efleetive as ta any execution or garnishment
issued prior to the Fling of the list. Certain items are automatically exempt by faw and do not need to be listed: these include items of necessary
werring apparel (clothing) for your selfand your family and trunks or other receptacles necessary to contain such apparel. family portraits. the family
Bible. and school books, Should ay of these items be seized you would have the right lo recover them, [you do not understand your exemption
right or how to exercise it, you may wish lo seek the counset ofa tawyer. Please state file number on dist.

Maillistto a Cterke County

CERTIFICATION (IF APPLICABLE)

Ro ee . Clerk of

a ee County do certify this to be a teue and correct copy of the orizmal
summons issued in this ¢: case.

Date: eae

Clerk / Deputy Clerk
OFFICER'S RETURN: Please execute this summons and make your retum within ninely (90) days of issuance as provided by law.

 

I certify that Phave served (his summons together with the complaint as hatlows:

 

 

Date: Hy:

 

Officer, Tle

 

 

RETURN ON SERVICE OF SUMMONS BY MALL: Chereby certily and return thatom _, Esent postage prepaid, by registered revurt

receipt muil or certified cetum receipt mail. a certified copy af the summons and a copy of the complaint in the above styled case. lo the defendant

 

 

 

OM Preceived the return receipt, which had been signed by ON ese.
The retina receipt is attached to this orig summons to be fled by the Court Clerk,
Date:

Notary Pablie ¢ Deputy Clerk (Comm Expires )

 

 

Signatuce of PlaintitT Plaintif’'s Attorney (or Person Authorized to Serve Process)
(Attach return receipt on back)

 

 

 

ADA: [fvou need assistance or aceununodations because of a disability, please call AD Coordinator. at ()

Ree O31
Case 3:19-cv-00004-PLR-HBG Document 1-1 Filed 01/03/19 Page 2of10 PagelID #: 6
IN THE CIRCUIT COURT OF SEVIER COUNTY, TENNESSEE
AT SEVIERVILLE

 

SMOKEYS HOTEL MANAGEMENT INC,

2 8
Plaintiff, mo 2 2
aan & aa
v. No: \&-C\K to iil 23 m 3S
JURY DEMANDED == = S
ENDURANCE AMERICAN SPECIALTY tan i —
INSURANCE COMPANY, 73 oH
Defendant.

 

COMPLAINT

COMES NOW the Plaintiff, Smokeys Hotel Management Inc., by and through counsel,
and submits the following for its Complaint against Endurance American Specialty Insurance

Company:

PARTIES AND JURISDICTION

1. Smokeys Hotel Management Inc. (“Plaintiff”) is a Tennessee corporation with its

principal office located at 952 Parkway, Gatlinburg, Tennessee. At all times relevant hereto,

Plaintiff was the owner of the structures and personal property located at 4112 Parkway, Pigeon
Forge, Tennessee (the “Insured Premises”).

?

ae

Endurance American Specialty Insurance Company (“Defendant”) is an insurance

company conducting business in the State of Tennessee, including Sevier County, Tennessee.
Defendant’s principal place of business is located in the State of New York, and Defendant was

organized under the laws of the State of Delaware. Defendant is a subsidiary of the Sompo

International Insurance Group.

Case 3:19-cv-00004-PLR-HBG Document 1-1 Filed 01/03/19 Page 30f10 PagelID #: 7
 

3. This Complaint originates as the result of the November 2016 wildfires and an
associated windstorm that caused substantial insured losses to the structures located on the Insured

Premises, and Defendant’s failure and refusal to promptly and fully pay Plaintiff's insurance claim.

4, Jurisdiction and venue are proper in this Court.
FACTS
5. At all times relevant hereto, Plaintiff was insured pursuant to an insurance contract

whereby Defendant agreed to insure the commercial building and personal property located at the
Insured Premises against property damage, bearing Policy No. CBP200000875801 (the “Policy”).
_As relevant hereto, the Policy’s term was October 15, 2016 to October 15, 2017.

6. At all times relevant hereto, the Insured Premises consisted of a commercial
building and surrounding area, which Plaintiff operated as a hotel known as Bear Mount Inn &
Suites.

7. The Policy provided insurance coverage for direct physical loss of or damage to the
building and personal property located on the Insured Premises and such other insurance coverage
as specifically set forth in the Policy.

8. The Declarations page of the Policy reveals that insurance coverage was provided
for the building with limits of $1,400,000 and for personal property with limits of $150,000.

9, The Policy was an “all-risks” policy, meaning that the Policy covered all risks of
direct physical loss of or damage to the covered property except for those specifically excluded or
limited by the Policy.

10. Pursuant to the Policy, Plaintiff paid an annual premium to Defendant in exchange
for insurance coverage. Plaintiff paid the required premiums at all times relevant to this

Complaint.

Case 3:19-cv-00004-PLR-HBG Document 1-1 Filed 01/03/19 Page 4of10 PageIlD#: 8
 

ll. On November 28, 2016, the building on the Insured Premises was infested and
damaged by the accumulation of soot, char, ash residue, and other wildfire debris generated as a
result of the Chimney Tops 2 wildfire that struck the area, resulting in substantial direct, physical
loss to the building and the personal property located therein. The direct physical loss and damage
to the buildings and personal property at the Insured Premises shall hereafter be referred to as the
“Loss.” |

12. The Chimney Tops 2 wildfire started in the Chimney Tops area of the Great Smoky
Mountains National Park, approximately 5.5 miles south of the City of Gatlinburg. A high wind-
driven firestorm on November 28, 2016 and into November 29, 2016 pushed the wildfire, smoke, _
and embers into Gatlinburg and led to evacuation of most city residences and visitors, impacting
over 2,500 structures, and resulting in three deaths in the city and eleven more in Sevier County.
The evacuation order was lifted on December 9, 2016. The smoke, char, ash, and other wildfire
debris also impacted the Pigeon Forge area.

13. Plaintiff promptly reported the Loss to Defendant.

14, Plaintiff fulfilled all of the duties after the Loss that were imposed upon it by the
Policy to the satisfaction of Defendant.

15. As it relates to the Loss, there is no applicable exclusion. The Loss is a
compensable claim under the Policy.

16. Defendant acknowledged that the Loss is a compensable claim and made partial
payments on the claim.

17. The payments made by Defendant to Plaintiff were insufficient to indemnify

Plaintiff for the Loss pursuant to the Policy.

Case 3:19-cv-00004-PLR-HBG Document 1-1 Filed 01/03/19 Page5of10 PagelD#: 9
 

18. Plaintiff advised Defendant that the payments made were insufficient to indemnify
it for its losses and disputed the amount of the loss as determined by Defendant.

19. By letter dated December 7, 2017, Plaintiff advised Defendant that it was invoking
the Policy’s appraisal clause because of the lack of an agreement regarding the differences between
Plaintiff and Defendant regarding the amount of the loss.

20. The Policy’s appraisal clause provides as follows:

Appraisal

If we and you disagree on the value of the property or the amount of loss,
either may make written demand for an appraisal of the loss. In this event, each
party will select a competent and impartial appraiser. The two appraisers will select
an umpire. If they cannot agree, either may request that selection be made by a
judge of a court having jurisdiction. The appraisers will state separately the value
of the property and amount of loss. If they fail to agree, they will submit their
differences to the umpire. A decision agreed to by and two will be binding. Each
party will:

a. Pay its chosen appraiser; and
b. Bear the other expenses of the appraisal and umpire equally.

I€ there is an appraisal, we will still retain our right to deny the claim.

21. Plaintiff selected Chuck Howarth as its appraiser, and Defendant selected John
Schneider as its appraiser.

22. Mr. Howarth and Mr. Schneider selected Wes Baldwin as the appraisal umpire.

23. Sampling and testing at the Insured Premises after the Loss revealed that smoke
soot and char, consistent with wildfire, is present in the buildings. Specifically, soot and char was
found in numerous samples and that the structure was damaged through the deposit of soot, char,
and ash throughout the building’s attic assemblies, window assemblies, interior partition walls,

light fixtures, ducting, and other building components.

Case 3:19-cv-00004-PLR-HBG Document 1-1 Filed 01/03/19 Page 6éof10 PagelD #: 10
 

24. The reports and associated lab testing confirmed the presence of wildfire residue in
the form of char, ash, and other wildfire indicators at high levels.

25. Wildfire residue exists in the buildings at the Insured Premises that was not present
prior to the November 2016 wildfire.

26.  Defendant’s payments to date are inadequate to properly remedy the deposits of
smoke and soot all over and within the surfaces and cavities of the Insured Premises, including
areas which Defendant has never paid to clean, repair or restore.

27. Plaintiff has not been properly compensated for the damage to its buildings.
Despite restoration efforts, a smoke odor is still present, and soot testing has confirmed the
presence of wildfire residue in places for which Defendant has not paid to clean, treat, or properly
repair.

28. The appraisal process is ongoing, and an appraisal award is anticipated in the near
future.

29, With respect to legal actions against Defendant, the Policy provides that Plaintiff
may not bring a Jegal action against [Defendant] unless “the action is brought within 2 years after
the date on which the direct physical oss or damage occurred,”

30. On November 9, 2018, Plaintiff requested that Defendant enter into a Tolling
Agreement to allow the appraisal process time to conclude and to allow for resolution of the claim
in ordinary course.

31. On November 15, 2018, Defendant’s independent adjuster employed by Engle
Martin, Brian Fell, advised that he had forwarded the request “direct to the carrier.” Plaintiff asked

Mr. Fell if there was another adjuster to which Plaintiff should be communicating with regarding

Case 3:19-cv-00004-PLR-HBG Document 1-1 Filed 01/03/19 Page 7 of10 PagelD #: 11
 

the request. Mr. Fell did not respond and another follow-up request for a status update was sent
by Plaintiff on November 20, 2018. Mr. Fell did not respond.

32. Although the claims process is still ongoing and Plaintiff desires to resolve the
claim through the ongoing appraisal process as outlined by the Policy, Plaintiff files this lawsuit
out of an abundance of caution and to avoid any claim by Defendant that Plaintiff failed to comply
with the contractual limitations period as set forth in the Policy.

33. | To date, Defendant has failed to make full payment to Plaintiff for its covered loss.
The appraisal process is ongoing, but Defendant has forced Plaintiff to file this lawsuit in order to
protect its rights.

34.  Defendant’s failure and refusal to promptly pay the money and benefits due and
owing Plaintiff under the Policy and refusal to respond to Plaintiffs request to toll the limitations
period while the appraisal process is pending has caused Plaintiff to initiate this Complaint.

CAUSES OF ACTION
Count 1 — Breach of Contract

35. | The allegations contained in the paragraphs above in this Complaint are
incorporated herein by reference as if set forth verbatim.

36. — The Policy issued by Defendant is a binding contract and is supported by valid
consideration.

37. Defendant is in total material breach of the. Policy, and Defendant is liable to
Plaintiff in the maximum amount allowed by the Policy for the Loss. Specifically, Defendant’s
breach of contract includes the following, without limitation: (a) Defendant’s failure and refusal

to pay the amounts owed to Plaintiff for the Loss pursuant to the insurance coverage afforded by

Case 3:19-cv-00004-PLR-HBG Document 1-1 Filed 01/03/19 Page 8of10 PagelID #: 12
 

the Policy; and (b) Defendant’s failure and refusal to promptly and fully honor Plaintiffs claim
for insurance benefits.

38. As aresult of Defendant’s breach of contract, Plaintiff has sustained substantial
compensable losses for the amounts claimed under the Policy.

39. Defendant is liable to Plaintiff for its losses.

WHEREFORE, as a result of the foregoing, Plaintiff would respectfully request that this
Honorable Court award a judgment to Plaintiff as follows:

A. For an Order directing the parties to complete the ongoing appraisal process to
determine the amount of the Loss;
For compensatory damages in an appropriate amount to be determined by the jury;
For all costs incurred by Plaintiff as a result of this action;

For pre- and post-judgment interest; and

m7 Oo O F

For such other further and general relief as this Court deems just and equitable.
JURY DEMAND

Plaintiff demands a jury.

Case 3:19-cv-00004-PLR-HBG Document 1-1 Filed 01/03/19 Page9of10 PagelID #: 13
 

Respectfully submitted,

GILBERT McWHERTER
SCOTT & BOBBITT PLC

J. BRANDON McWHERTER #21600
bmewherter@gilbertfirm.com
JONATHAN L. BOBBITT #23515
jbobbiti@igilbert{irm.com

341 Cool Springs Blvd, Suite 230
Franklin, TN 37067

Telephone: (615) 354-1144

 

CLINTON H. SCOTT #23008

cscott@gilbertfirm.com
101 North Highland ~

Jackson, Tennessee 38301
Telephone: (731) 664-1340

Attorneys for Plaintiff

COST BOND
This firm stands as surety for costs in this cause.

GILBERT McWHERTER
SCOTT & BOBBITT PLC.

GEM - be

Case 3:19-cv-00004-PLR-HBG Document 1-1 Filed 01/03/19 Page 10o0f10 PagelD #: 14
